SCHRODER, Judge,
concurring.
The Court’s opinion sets forth the necessary legal reasoning for affirming the trial court. As an alternative to the legalese, let me say that I agree with Gary Edmondson that collecting child support is part of the county attorney’s job. Unfortunately, that wasn’t always the ease. At one time, child support collection was considered the duty of the fiscal courts, not of the county attorneys. The Kenton County Fiscal Court, like many counties, did run its own inefficient program at a cost to the taxpayers. The Cabinet allowed, and even encouraged, the fiscal courts to farm the collections out and encouraged (through use of federal incentives) the county attorneys to take on this collection work — which is exactly what happened between John Elfers and the Kenton County Fiscal Court. With the incentive payments (federal money), the collection practices for child support took on a higher priority, became more efficient, and in some cases, became very lucrative. The uncontroverted evidence shows that this is what the federal government, the Cabinet, and the fiscal courts wanted, expected, and received. Where most county attorneys took the bonus money yearly, John Elfers allowed the funds to accumulate so that when he left office, there was a considerable sum of money. The new county attorney and a new fiscal court didn’t like what they saw and took issue. Legally, the federal government, the Cabinet, the fiscal court, and the county attorney all performed their agreement, paid their bills, and the matter is over. That federal incentive program is no longer in place. The members of the fiscal court that were instrumental in negotiating the contract with the county attorney, and the county attorney collecting the incentive payments are now retired or have been voted out of- office. The closing out of the incentive program is no longer a legal issue, but a political issue that will hopefully be finally resolved by this opinion.